Citation Nr: 0819014	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  03-20 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right shoulder, to include as secondary to the 
service-connected fracture of the right femur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served honorably on active duty from May 1969 to 
August 1971.  The record also reflects that the veteran 
received a discharge under other than honorable conditions 
for a period of service from August 1971 to October 1974.

A June 2002 rating decision of the Jackson, Mississippi 
Regional Office (RO) denied the veteran's claim of 
entitlement to service connection for degenerative arthritis 
of the right shoulder, to include as secondary to the service 
connected fracture of the right femur, on the merits.  The 
issue of service connection for a right shoulder disorder was 
then remanded by the Board of Veterans' Appeals (hereinafter 
Board) in September 2005 so as to obtain a VA examination.  
That examination was completed in November 2005.

On November 2, 2004, the veteran appeared in Jackson, 
Mississippi for a videoconference hearing before the 
undersigned in lieu of a Travel Board hearing. 38 C.F.R. § 
20.700(e) (2007).  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, VA received a letter from the veteran in 
which he stated that he was treated at a VA medical center 
(VAMC) 5 days prior.  He further noted that the VA examiner 
provided an opinion which may serve to substantiate his claim 
for service connection for degenerative arthritis of the 
right shoulder, to include as secondary to the service-
connected fracture of the right femur.  He said the physician 
told him that the arthritis in his spine and knee had spread 
to his right shoulder.  In other words, he argues that the 
opinion provided by the physician established an etiological 
link between his service connected degenerative arthritis and 
his right shoulder arthritis.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).   There is no indication that a request 
for these records has been made.  It is essential that any 
outstanding VA treatment or hospitalization records be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).  On remand, the RO should 
obtain complete information from the appellant regarding the 
health care providers that have provided treatment to the 
veteran for degenerative arthritis of the right shoulder, and 
should associate any records not already obtained with the 
record on appeal.  Of heightened interest are all records 
from the Jackson VAMC in Jackson, Mississippi, to include 
February 2008.  If any of these sets of records do not exist 
or are otherwise unavailable, that should be noted and 
associated with the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated the veteran for 
his arthritic right shoulder.  Of 
particular interest are all medical 
records from the Jackson, Mississippi 
VAMC, to include February 2008.  If these 
records do not exist or are otherwise 
unavailable, that should be noted and 
associated with the veteran's claims file.

2.  On receipt of the foregoing evidence, 
the RO/AMC should determine whether any 
additional evidence is necessary, to 
include obtaining an opinion as to whether 
the veteran's right shoulder arthritis was 
caused or aggravated by his service 
connected arthritis of the lumbar spine, 
knee, or hip.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


